Citation Nr: 1546569	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for a respiratory disability, to include emphysema.

3.  Entitlement to service connection for a blood disorder, to include polycythemia vera.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 30, 1956, to March 13, 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In January 2014, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in April 2014 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A March 1958 rating decision denied the Veteran's claim for entitlement to service connection for asthma; the Veteran did not file a timely notice of disagreement with the rating decision.    

2.  Evidence received subsequent to the March 1958 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for asthma.

3.  A respiratory disability, to include emphysema, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.

4.  A blood disorder, to include polycythemia vera, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.


CONCLUSIONS OF LAW

1.  The March 1958 rating decision is final as to the claim of service connection for asthma.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  New and material evidence has not been received since the March 1958 rating decision to reopen the claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A respiratory disability, to include emphysema, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  A blood disorder, to include polycythemia vera, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to initial adjudication of the appellant's claim, letters dated in July 2009 and September 2009 fully satisfied the duty to notify provisions.  The September 2009 letter included an explanation of new and material evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran's VA medical records have been associated with the claims file and attempts were made to obtain any VA treatment records from 1956 to present, in compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Negative responses were received from the Hudson Valley VA Medical Center, New York HSHS and Brooklyn (Fort Hamilton VA Medical Centers) and noted in the September 2014 Supplemental Statement of the Case.  The Veteran's Social Security Administration records have been associated with the file, as requested in the Board's remand.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The Veteran was not afforded an examination in association with his petition to reopen.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

The Veteran was also not afforded examinations in association with his claims for a respiratory disability and a blood disorder.  As will be discussed below, the conditions were not shown in service and there is no evidence that the claimed conditions may be associated with an established event, injury or disease in service.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  Therefore, the Board finds that VA examinations are not necessary.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  New and Material Evidence

Legal Criteria- New and Material Evidence

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111  (West 2002).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  VAOPGCPREC 03-2003.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b).

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts that his claim for entitlement to service connection for asthma should be reopened.  For the reasons that follow, the Board finds that the claim must be denied.

In a March 1958 rating decision, the RO denied entitlement to service connection for asthma.  The RO noted that a February 1956 Board of Medical Survey determined the condition was not in the line of duty, existed prior to enlistment and was not aggravated in service.  The RO found the Veteran's asthma existed prior to service and was not aggravated in service.  The Veteran did not appeal the rating decision and it became final.

At the time of the last final rating decision, in March 1958, the evidence of record included the Veteran's service treatment records and a VA examination report.  Since the last final rating decision, new evidence has been added to the claims file.  However, the Board finds that the new evidence is not material.

The evidence added to the claims file includes the Veteran's VA treatment records.  The VA treatment records indicate the Veteran has been diagnosed with asthma.  See October 2010 VA treatment record.  However, the records do not indicate the Veteran's asthma was related to or aggravated by his active service.  Evidence that the Veteran has asthma was already of record at the time of the last final rating decision in March 1958.  As the VA treatment records do not relate to a missing element of the Veteran's claim, namely, that his asthma was related to or caused by service, they do not raise a reasonable possibility of substantiating the claim and are not material.

The Veteran's Social Security records have also been added to the claims file, following the Board's remand.  The records do not reference the Veteran's asthma or indicate his asthma was aggravated by his period of active service.  Therefore, the Social Security records do not raise a reasonable possibility of substantiating his claim and are not material.

The Veteran has asserted that he believes his asthma is related to service.  However, as a lay person, he is not competent to provide an opinion as to the etiology of asthma.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  At the January 2014 Board hearing, the Veteran reported that he was treated at VA for acute symptoms of asthma, 20 or 30 years after service.  He testified that he never had asthma prior to service.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).  His assertion that he did not have asthma prior to service is directly contradicted by a February 1953 private hospital record, dated prior to his service, indicating he was diagnosed with asthma.  Although credibility is generally assumed for purposes of reopening a claim, the Veteran's claim that he did not have asthma prior to service is inherently incredible.  Additionally, as a lay person, the Veteran is not competent to assert that his asthma worsened during service.  Therefore, the Board finds that the Veteran's statements do not raise a reasonable possibility of substantiating the claim and are not new and material evidence.

In conclusion, although new records have been associated with the claims file since the last final rating decision in March 1958, the Board finds that new and material evidence has not been received.  The new evidence does not relate to the element of a service connection claim that was missing at the time of the last final denial, namely that his asthma was permanently worsened by service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Service Connection Claims

Respiratory Disability

The Veteran asserts that he has a respiratory disability that is related to service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has been diagnosed with emphysema.  See October 2009 VA treatment record.  Therefore, the Veteran has a current respiratory disability, satisfying the first element of a service connection claim.

The Veteran's service treatment records do not show the Veteran had a diagnosis of emphysema in service.  A January 1956 enlistment examination report indicates the Veteran's lungs and chest were normal.  The Veteran reported a history of shortness of breath.  A February 1956 Medical Board record indicates the Veteran had a diagnosis of asthma.  The Veteran reported that he had had asthma since the age of seven.  The Board found his condition was not aggravated since entry into the Marine Corps.

The Veteran has asserted that he has a respiratory disability that is related to service.  Although a lay person may be competent to report the etiology of a disability, a respiratory disability is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran has not presented any specific arguments as to why he believes his respiratory disability is related to service.  As the Veteran is not competent to provide an opinion that his respiratory disability is related to service, and he has not provided a rationale for his belief, his assertion has no probative value.

In sum, the Veteran has been diagnosed with a respiratory disability, however, there is no probative and competent evidence of record indicating the Veteran has a respiratory disability that is related to service.  The Veteran's service treatment records indicate he was diagnosed with asthma in service, but no other respiratory disability.  The Veteran received treatment for asthma in service, but was not diagnosed with emphysema until many years after service.  There is no positive opinion of record linking the Veteran's current respiratory disability, emphysema, to service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Blood Disorder

The Veteran asserts that he has had blood disorder that is related to service.  For the reasons that follow, the Board finds that service connection is not warranted.

A December 2009 VA treatment record indicates the Veteran was "recently diagnosed with polycythemia vera."  Therefore, the Veteran has a current disability, satisfying the first element of a service connection claim. 

The Veteran's service treatment records do not show any complaints or treatment relating to a blood disorder, to include polycythemia vera.  The Veteran's VA treatment records indicate the Veteran was diagnosed with polycythemia vera in 2009, more than 53 years after the Veteran's discharge from service.

The Veteran has asserted that his blood disorder is related to service.  Although a lay person may be competent to report the etiology of a disability, polycythemia vera, a condition typically diagnosed through medical testing, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, the Veteran has not provided any specific arguments as to why he believes his blood disorder is related to his service.  As the Veteran, as a lay person, is not competent to provide an opinion as to the etiology of polycythemia vera, his opinion has no probative value.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for polycythemia vera.  The Veteran's service treatment records are silent for any diagnoses of a blood condition.  The December 2009 VA treatment record indicates the Veteran was diagnosed with the disorder recently, indicating it was diagnosed more than fifty years after his discharge from service in 1956.  There are no positive, probative opinions of record linking the polycythemia vera to service.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the petition to reopen a claim for entitlement to service connection for bronchial asthma is denied.

Entitlement to service connection for a respiratory disability, to include emphysema is denied.

Entitlement to service connection for a blood disorder, to include polycythemia vera, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


